Case 1:20-cv-24342-RNS Document 18-1 Entered on FLSD Docket 03/02/2021 Page 1 of 1




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

                                       Case No. 1:20-cv-24342-RNS

    PAYRANGE, INC.                                  )
                                                    )
                      Plaintiff,                    )
                                                    )
    v.                                              )
                                                    )
    KIOSOFT TECHNOLOGIES, LLC and                   )
    TECHTREX, INC.,                                 )
                                                    )
                      Defendants.                   )
                                                    )
                      (PROPOSED) ORDER GRANTING MOTION TO DISMISS

           Upon consideration of Defendants KioSoft Technologies, LLC and TechTrex, Inc.’s

   Motion to Dismiss, supporting Memorandum of Law, and the entire record herein, it is hereby

   ORDERED that the motion is GRANTED.

           It is FURTHER ORDERED that Plaintiff PayRange, Inc.’s claim against Defendants

   KioSoft Technologies, LLC and TechTrex, Inc. is dismissed WITH PREJUDICE.



           SO ORDERED this ____ day of ____________, 2021.




                                                United States District Judge
                                                Southern District of Florida
   Distribution to:
   All counsel of record.

   Copies furnished:
   All counsel of record via CM/ECF
